Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 7 and 8 remain in the application as withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The examiner does not find support for the interior surfaces of the hexagonal shaped recess does not provide any supporting structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 5, it is unclear what “partially defining a hexagonal shaped recess” refers to in that it is unclear how a hexagonal shape could be partial.  In lines 7-9 the limitation that there is no structure “that secures the hexagonal shaped end” implies there is an inserted hexagonal shaped end but, the hexagonal shaped end is defined as part of the drill tip and the recess is only defined as “configured to” receive the drill bit.  So it is unclear if applicant intends to positively claim the combination with the drill bit.  In lines 10-12 it is unclear how the grooves can be partially longitudinal and partially transverse because they are disclosed as having a consistent helical shape.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Severns (US 8,137,042) in view of Chuang (US 7,588,402) and Mair (US 8,322,959).  Severns discloses a fastener comprising: a head (11); a threaded tip (22); a removable drill bit (44) and; a non-threaded shank (21) between the head and threaded tip.  
Severns does not disclose the non-threaded shank having a length approximately three times longer than the threaded tip.  Severns describes that the non-threaded shank can have any length (column 3, line 13-14).  Therefore, at the time the invention was made it would have been obvious for one of ordinary skill in the art to make the length of the non-threaded shank approximately three times longer than the threaded tip depending on a particular application of the bolt.
Severns does not disclose the head having a hexagonal shape with an integral washer.  Chuang discloses a fastener having a head (413) with a hexagonal shape and with an integral washer.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the head of Severns with one as disclosed in Chuang because Severns discloses the head can have any shape (column 2, lines 56-58) and Chuang disclose one such shape yielding the same results.
Severns does not disclose the removable drill tip with a hexagonal shaped end received in a hexagonal shaped recess within the threaded tip.  Chuang discloses a threaded fastener including a removable drill tip similar to Severns but in Chuang the drill tip (42) includes a hexagonal shaped end (423) which is received in a hexagonal shaped recessed surface (415) in a threaded tip (412) wherein the surface is not disclosed to have a securing structure.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the drill tip of Severns, which is frangible, with a drill tip as disclosed in Chuang because the drill tip disclosed in Chuang would have the advantage of being reusable and also for accommodating a tool as disclosed in Chuang.
Severns does not disclose the threaded tip having friction reducing grooves.  Mair discloses a threaded fastener with a threaded tip (22) where the threaded tip is shown to have grooves that extend partially longitudinally and partially transversely as best understood.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the threaded tip of Severns with grooves as disclosed in Mair in order to reduce the friction of the threads and in turn reduce the torque required to install the fastener for increased efficiency.


Conclusion
Applicants remarks have been considered but moot in light of the new ground of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FLEMMING SAETHER/Primary Examiner, Art Unit 3677